El Juez PeesideNte Sr, Hernández,
emitió la opinión del tribunal.
Con fecha 9 de diciembre de 1911 Luis Delannoy presentó demanda ante la Corte dé Distrito de San Juan, Sección Ia., contra Carlos H. Blondet, basada en las siguientes alega-ciones :
Primera. Que demandante y demandado son mayores de edad, el primero con residencia en la ciudad de Gruayama y el segundo en el pueblo de Bío Piedras.
Segunda. Que nació en Guayama el 5 de agosto de 1889, siendo su padre natural el demandado Carlos Blondet, y su madre Carmen Delannoy, conocida generalmente por María Teresa Delannoy.
Tercera. Que tanto al tiempo de su nacimiento como al de su concepción, Carlos Blondet y Carmen Delannoy vivían en publico y notorio concubinato, y ambos eran solteros, libres y seglares, sin parentesco alguno entre ellos de con-sanguinidad ni afinidad, ni impedimento de crimen o voto.
Cuarta. Que durante los primeros años de la infancia del demandante, Carlos Blondet le suministraba todo lo necesa-rio para su subsistencia y la de su madre.
Quinta.-Q,ue el demandado en frecuentes ocasiones pú-*238blica y privadamente ha tratado al demandante domo hijo, llamándolo así y presentándolo y teniéndolo como tal.
Sexta. Que el demandante ha gozado constantemente del estado de hijo natural del demandado Carlos Blondet, quien ofreció a su madre en distintas fechas y en diversas ocasio-nes reconocerlo como su hijo natural por los medios legales, no habiendo cumplido su ofrecimiento.
La demanda concluye con la súplica de que se declare por sentencia que el demandante es hijo natural del deman-dado Carlos Blondet con todos los derechos que el Código Civil reconoce a los hijos naturales, y costas del pleito a cargo del demandado .
A la anterior demanda opuso el demandado la excepción previa de que aquella no aduce hechos suficientes para deter-minar una causa de acción; y desestimada dicha excepción por orden de 13 de febrero de 1912, el demandado la- con-testó negando las alegaciones esenciales de la misma y en-mendándola luego con otra alegación, consistente en que existe otra acción pendiente entre las mismas partes sobre el mismo objeto por virtud de demanda radicada ante la Corte de Distrito de Gruayama y trasladada a la Corte de Distrito de San Juan.
Celebrado el juicio, en el que ambas partes propusieron las pruebas que estimaron conducentes a sus respectivas de-fensas, la corte inferior bajo el epígrafe de “Findings” de-claró probado:
“Que el demandante Luis Delannoy nació en G-uayama allá por el mes de agosto de 1889, siendo sus padres naturales el demandado Carlos H. Blondet y Carmen Delannoy.
“Que tanto al tiempo del nacimiento como al de la concepción del demandante, Carlos Blondet y Carmen Delannoy eran solteros, no existiendo en ambas" fechas ningún impedimento legal para que hubiesen podido contraer matrimonio.
“Que el demandante Luis Delannoy es hijo reconocido del deman-dado Carlos Blondet de acuerdo con la ley en vigor en la fecha de su nacimiento.
*239“Que el día 8 de mayo de 1912, cuando se inició la vista de esta causa, no existía ninguna acción pendiente entre las mismas partes y sobre el mismo objeto, pues el pleito 4787 radicado en la Corte de Distrito de Guayama y trasladado a esta Corte de Distrito de San Juan, fue sobreseído por esta corte a petición del demandante el día 7 de mayo de 1912.”
Bajo esas conclusiones la expresada corte de San Juan dictó sentencia en 29 de Mayo de 1912, por la que declara con lugar la demanda y en su consecuencia que el deman-dante Luis Delannoy es hijo natural reconocido del deman-dado Carlos H. Blondet, condenando a éste a tener al de-mandante por tal hijo, con derecho a llevar su apellido y los demás inherentes a tal condición, y al pago de las costas y gastos que se justifiquen.
En 4 de junio siguiente el demandado notificó al deman-dante su propósito de solicitar un nuevo juicio, a cuyo fin presentaría oportunamente una moción fundada en los si-guientes motivos:
(а) En el descubrimiento de nueva evidencia, esencial, cuya existencia ignoraba con anterioridad al juicio cele-brado, y ha venido a descubrir después de su celebración, a pesar de haber empleado una razonable diligencia en des-cubrir toda la pertinente al caso.
(б) En que la evidencia del demandante no es suficiente para sostener los findings of facts en que dicho fallo se funda.
(c) En que la corte cometió errores de derecho' durante el juicio, habiendo sido tales errores debidamente excepcio-nados.
La expresada moción sería acompañada de affidavits y se basaría además en las minutas de la corte, en el récord taquigráfico y' en un bill de excepciones y exposición del caso.
La moción de nuevo juicio fué presentada en 9 de agosto de 1912 y en ella alega el demandado que según el pliego de *240exposición del caso y de excepciones ya archivado para su aprobación, se habían cometido en la sentencia los errores de hecho y de derecho qne en el pliego se determinan y hacen qne la sentencia final sea contraria a la, ley, siendo los erro-res de derecho los signientes:
Primero. Qne la sentencia es incongruente con la única acción qne en la demanda se ejercita, habiéndose infringido con ella la Regia 4a. y el artículo 131 del Código Civil Espa-ñol, en relación con el artículo 135 del mismo código, y la doctrina sentada en el caso de Amsterdam v. Puente, 16 D. P. R., 554, pues en la demanda sólo se pide que se declare al demandante hijo natural del demandado Carlos II. Blon-det, con todos los derechos que el Código Civil otorga a los hijos naturales, mientras que en la sentencia se declara que el demandante es hijo natural reconocido de Carlos H. Blondet.
Segundo. Que se ha infringido el principio adore non probante reus est absolvendus, comprendido en la regla de evidencia que al actor le corresponde la prueba de sus ale-gaciones negadas en la contestación a la demanda o que estén en issue, pues el actor en el presente caso no ha pro-bado ni la fecha de su nacimiento, ni su filiación paterna y materna, ni la posesión de estado por actos directos repe-tidos y constantes de Blondet o de su familia directa, ni que su padre lo haya reconocido en cualquiera de las tres únicas formas en que puede hacerse el reconocimiento de un hijo.
Tercero. Que también se ha infringido el principio de que no puede admitirse prueba oral del contenido de un escrito 'sin antes comprobar su pérdida y su identidad, cuyo prin-cipio ha sido infringido al admitir como prueba una supuesta carta de Blondet a la madre del demandante.
Cuarto. Infracción del principio establecido por la juris-prudencia española de que' no los actos de un pariente cual-quiera del presunto padre, sino los de éste o de su familia directa, son los que pueden demostrar la posesión de estado, cuyo principio infringió la corte inferior admitiendo coum *241base para la demostración, de posesión de estado, actos rea-lizados por una tía del demandado Blondet.
Quinto. Infracción del principio de procedimiento de que no puede dividirse la continencia de una causa, siguiéndose a la vez dos pleitos entre las mismas partes y sobre la misma cuestión.
Alega además el demandado en su moción solicitando nuevo juicio, que según aparece del pliego de excepciones y exposición del caso la sentencia dictada por la-corte es con-traria a la evidencia por las razones que en el pliego se consignan más ampliamente, el cual se hace parte de la mo-ción
Y concluye alegando que según puede verse en los affidavits que se acompañan, el demandado ha descubierto nue-vas pruebas esenciales para su defensa, no cumulativas .ni tendentes a impugnar evidencia que haya sido introducida, ya en forma documental o en forma oral, no habiéndole sido.' antes ni durante la celebración del juicio conocida esa nueva evidencia, a pesar de haber empleado la debida diligencia para conseguirla.
La moción de nuevo juicio que había de basarse en affidavits, ' en las minutas de la corte, en el récord taquigráfico y en un pliego de exposición del caso y excepciones, vino a quedar basada únicamente en affidavits y en un pliego de exposición del caso y excepciones; y fué declarada sin lugar por orden de 16 de septiembre de 1913, contra la cual inter-puso la parte demandada recurso de apelación para ante esta Corte Suprema.
Examinemos los fundamentos en que se basa la preten-sión de nuevo juicio, empezando por el primero de ellos que es el comprendido en el número 3o. del artículo 221 del Código de Enjuiciamiento Civil, a saber: “Descubrimiento de* nue-vas pruebas que sean importantes para la parte solicitante, las cuales, a pesar de razonables diligencias no pudo des-cubrir y presentar en el juicio.”
*242■ Al resolver el caso de Collazo v. The Juncos Central Co., 16 D. P. R., 142 y 143, dijo esta corte:
“La concesión de nuevos juicios con motivo del descubrimiento 'dé nuevas pruebas ha sido siempre una, cuestión que depende de la sana discreción 'del tribunal sentenciador, y la resolución de dicho tribunal dictada en tales mociones, generalmente no será modificada a no ser que se muestre que ha habido abuso de dicha discreción. Spottiswood v. Weir, 80 Cal., 448. Véase también a Hayne sobre Nuevo juicio y apelación, artículo 87, citado en el tomo 73 de California, ’ página 248. Al resolver tales mociones se rigen las cortes tpor reglas bien establecidas, las que han sido comprendidas por JHayne en el artículo 88, como sigue:
“ ‘Para que una parte tenga derecho a un nuevo juicio por el fundamento de haber descubierto nuevas pruebas, debe aparecer: 1. Que la prueba y no meramente su materialidad se ha descubierto nuevamente; 2. Que la prueba no es meramente eumulativa; 3. Que sea de tal clase que produzca un resultado distinto' en el nuevo juicio del caso; 4. Que la parte' no pudo, no- obstante la razonable .diligencia ejercitada, descubrirla y producirla en el juicio; y 5. Que estos hechos se muestren por medio de la mejor prueba que pueda presentarse.’ (1 Hayne sobre Nuevo Juicio y Apelación, art. 88.) People v. Sutton, 73 Cal., 247.
“Esta doctrina se sienta también en las siguientes decisiones del 'mismo ilustrado tribunal, a saber: Russell v. Dennison, 45 Cal., 337; Jones v. Jones, 38 Cal., 584; Arnold v. Skaggs, 35 Cal., 684; Leirisky v. Johnson, 35 Cal., 41; Baker v. Joseph, 16 Cal., 174.”
“También puede citarse un caso de Texas en apoyo de la regla establecida por Hayne, a saber: Sabine y E. T. Ry. Co. v. Wood, 69 Tex., 682. Pudieran citarse otros muchos casos, tanto civiles como criminales, que muestran que estas reglas son casi, sino total-mente universales.”
En el caso de Fajardo et al. v. Tió, 17 D. P. R., 342, nos expresamos -así:
“En cuanto a las pruebas nuevamente descubiertas, la ley está ciara en cuanto a que deben ser, en primer lugar, importantes para el peticionario, y, en segundo lugar, deben ser, no solamente prue-bas nuevamente descubiertas, sino que también deben ser tales que a pesar de diligencias razonables no pudieron descubrirse y presen-tarse en el: juicio. ’ ’ Artículo ‘ 221 del ’ Código de Enjuiciamiento *243Civil, Leyes de P. R., 1904, p. 229.; El Pueblo v. Goitia, 5 D. P. R., 246; Silva v. Salamanca et al., 14 D. P. R., 543, y casos citados.
“Los hechos en cuanto a la importancia de las pruebas y a que son nuevamente descubiertas y que no pudieron descubrirse y pre-sentarse en el juicio a pesar de diligencias razonables y que. real-mente el peticionario practicó tales diligencias, deben ser todos ex-puestos en la moción solicitando nuevo juicio, y también deben pro-barse mediante declaraciones juradas o de otro» modo, a satisfacción de la corte, la que posee una discreción amplia para conceder o dene-gar nuevos juicios por este fundamento.” Viso v. Porto Rico Sugar Company, 16 D. P. R., 788; 37 American Digest Century, columnas 1113 et seq.
“Después de todo, la principal cuestión aquí resuelta versa sobre si la corte de distrito cometió 'o nó abuso alguno de discreción al negar el nuevo juicio por este fundamento, pues tal abuso debe pro-barse para sostener una apelación con tal motivo.” Crystal Lake Ice Co. v. McAuley, 75 Cal., 632; Harrison v. S. St. Ry. Co., 116 Cal., 161; Spottiswood v. Weir, 80 Cal., 448; Hall v. Jensen, 14 Idaho, 170.
“Y claramente que una moción solicitando un nuevo juicio, basada en pruebas nuevamente descubiertas, se dirige en gran medida a la discreción de la corte sentenciadora, que no ha mucho ha oído las declaraciones sobre el caso, de los labios de los testigos mismos y que puede determinar si las pruebas que el peticionario desea que sean apreciadas cambiarían o nó, de ser admitidas, el resultado del juicio anterior, o serían causa de que se dictara una sentencia dife-rente. De obtenerse el mismo resultado en un nuevo juicio, teniendo la corte a la vista las pruebas nuevamente descubiertas, sería un procedimiento infructuoso e inútil conceder un nuevo juicio y vol-ver a examinar el caso para satisfacer un capricho o antojo de la parte que perdiera en la primera contienda judicial.” Byrne v. Reed, 75 Cal., 282.
“Como no se haya cometido una injusticia manifiesta al dene-gar el nuevo juicio, el tribunal de apelación no habrá de anular lá discreción que aparentemente ha sido debidamente ejercitada al dene-gar el nuevo juicio. (Véanse Silva v. Salamanca et al., resuelto por este tribunal el 12 de junio de-1908, y Viso v. P. R. Sugar Co., tam-bién resuelto por este tribunal el 15 de diciembre 1910, y los nume-rosos casos citados en esas opiniones.)”
Los affidavits presentados por el demandado para pedir la celebración de nuevo juicio por el fundamento de haber *244descubierto nuevas pruebas, tienden a demostrar: (a) Que por el tiempo del nacimiento de Luis Delannoy, en la casa de la abuela de éste se celebraban con frecuencia por la noclie fiestas a las que concurría participando de ellas, no sola-mente la madre del demandante sino tambiéfi otras señori-tas hermanas de ella; (b) que dos de las hermanas de la madre del demandante tuvieron hijos en la propia casa donde vivían, con la madre del demandante; (c) que el padre del niño que tuvo una de las hermanas de la madre del deman-dante, cuyo niño murió, fué un primo del demandado llamado Lili Blondet y Delannoy; (d) que la propia madre del deman-dante María Teresa Delannoy, antes de ser madre o por los días en que lo fué no tuvo otro no vio. que un chico llamado Juan Díaz a quien se le tiene y se le ha tenido siempre en Guayama por padre del demandante; (e) que la misma Ma-ría Teresa Delannoy antes de casarse con su actual esposo vivió mucho tiempo en concubinato con éste; (/) que por los año's de 1889 al 1895 en que el demandado vivió en la finca “Julia” radicada entre las jurisdicciones de Guayama y Salinas, se inició en la Logia “Legalidad” y sólo iba a ella cuando se celebraban Tenidas, y siempre de noche; (g) que al deman-dado no se le han conocido en Guayama otros hijos que los habidos en su legítimo matrimonio; (h) que el demandante nunca ha sido tenido como hijo del demandado, ni por éste ni por su familia ascendente o descendente.
Ni en el escrito de notificación de propósito de solicitar un nuevo juicio, ni en la moción de nuevo juicio expresa el demandado-apelante los actos y diligencias' que ejecutó para descubrir y presentar la nueva prueba, ni tampoco alega que admitida y practicada esa prueba había de cambiar el resultado del juicio. La nueva prueba tiende a desvirtuar la ya practicada en el juicio por la parte demandante, habiendo tenido el demandado oportunidad para conseguir ese propó-sito al practicar la suya, pues en el juicio se practicó prueba para justificar que María Teresa Delannoy por el tiempo en que nació el demandante no había tenido relaciones amo-*245rosas con otros liombres que con el demandado Carlos Ií. Blondet, que éste pagó a la comadrona los servicios que le prestó en su parto, que trató al demandante como liijo, y también pagó gastos de su educación.
Si fué el demandado negligente en la defensa de sus dere-chos cúlpese a sí mismo y no venga tardíamente a mostrar una actividad que en tiempo oportuno pudo desplegar.
La corte inferior procedió con arreglo a ley y a la juris-prudencia ya establecida por esta corte al denegar la moción de nuevo juicio por descubrimiento de nuevas pruebas. No se lia demostrado que hubiera de su parte abuso de discre-ción.
El segundo motivo alegado para la celebración del nuevo juicio tal como se consigna en la notificación de intención de solicitar un nuevo juicio, consiste en que “La evidencia del demandante no es suficiente para sostener los findings of facts en que el fallo se funda, ’ ’ mientras que en la moción de nuevo juicio ese mismo motivo se hace consistir en que “según aparece del pliego de excepciones y exposición del caso, la sentencia dictada por la Corte es contraria a la evi-dencia y a la ley por las razones que en dicho pliego de excep-ciones se consignan más ampliamente y se-hacen parte de dicha moción.”
El artículo 221 del Código de Enjuiciamiento Civil ex-presa las causas que pueden dar lugar a la concesión de un nuevo juicio, y entre ellas encontramos marcada con el mi-mero 5, la de insuficiencia de la prueba para justificar la sentencia o decisión o que ésta fuera contraria a la ley, siendo esa la causa invocada por el demandado, por más que no se haya ajustado en su expresión a las palabras de. la ley, que es la mejor práctica.
Acerca de dicha causa establece el último párrafo del segundo apartado del número 3 del artículo 223 que “cuando en la notificación de la moción se consignare como funda-mento de ella la insuficiencia de las pruebas para justifi-car la sentencia u otra decisión, la exposición especificará *246los particulares en que se alegare consistir la insuficien-cia ele la prueba.”
Hemos examinado el escrito de exposición del caso y pliego de excepciones que ha servido de base a la parte ape-lante para solicitar un nuevo juicio por el motivo que esta-mos consicler&ndo y a su final aparece una especificación de errores de hecho y de derecho que el demandado afirma ha-berse cometido durante la celebración del juicio y con la sentencia.
Los errores de-hecho alegados son los siguientes:
1. Declarar probado que el demandante Luis Delannoy nació en agosto de 1889 y que es hijo natural del dem'andado Carlos Blondet y Carmen Delannoy.
2. Declarar probado que tanto al tiempo del nacimiento como al tiempo de la concepción del demandante Carlos Ií. Blondet y Carmen Delannoy eran solteros y que no existía en ambas fechas ningún impedimento legal para que hubie-sen podido contraer matrimonio.
3. Declarar probado que el demandante es hijo recono-cido por Carlos Blondet, de acuerdo con la ley en vigor en la fecha del nacimiento.
4. Declarar probado que el día 8 de mayo cuando comenzó la vista del pleito no existía ninguna acción pendiente entro las partes sobre el mismo objeto.
Los errores de derecho consignados por la parte deman-dada en el escrito de exposición del caso son los mismos que relacionó en la moción solicitando el nuevo juicio y que ya dejamos consignados al ocupamos de dicha moción.
Estimando alegados para mostrar la insuficiencia de la prueba los errores de hecho que con ese nombre enumera la parte apelante, pues a tal fin conducen, por más que el demandado afirma haberse cometido durante el juicio y con la sentencia, pasemos a examinarlo^ por el mismo orden en que han sido expuestos.
Fúndase el primer error en que no hay más prueba de la fecha del nacimiento de Luis Delannoy que la partida *247ele bautismo presentada por el actor, cuya partida fné admi-tida por la corte, no para evidenciar el día de sn nacimiento, sino solamente el liecho del' bautismo y la fecha en que tuvo lugar; en que el peso de la prueba traída al juicio pára de-mostrar la maternidad natural de Carmen Delannoy está en favor de la negativa, pues en la partida de bautismo apa-rece como' madre del demandante María Teresa Delannoy sin que se exprese que ésta fuera conocida o se le designara comúnmente con el nombre de Carmen Delannoy; y en que el peso de la prueba introducida por el actor en cuanto a la simple paternidad de Carlos Blondet, está también en favor de una negativa.
La conclusión a que llegó el juez sentenciador al estimar que el demandante nació en agosto de 1889, se sostiene por las declaraciones de María Teresa Delannoy, según la cual el demandante tendría 14 meses cuando se bautizó, y de José Alonso, el cual afirma que al ser bautizado tendría de doce a catorce meses de edad, examinando esas declaraciones en relación con la partida de bautismo del demandante, el cual, según dicho documento, fué bautizado en. 6 de noviembre de 1890. Además, de haberse cometido error en la expre-sión de la fecha del nacimiento del demandante, hubiera sido de tan escasa importancia que no hubiera influido en el resul-tado del juicio.' •
En la partida de bautismo del demandante aparece éste como hijo natural de María Teresa Delannoy, sin que se ex-prese que se la conoce con el nombre de Carmen Delannoy; pero los testigos Nicolás Alonso, Jqsé del mismo apellido, y Tomás Yanks, la designan con ambos nombres y no puede por tanto decirse que falta prueba de la alegación, de que Carmen Delannoy sea conocida con el nombre de María Teresa Delannoy. Además, afirmando como ha afirmado María Teresa Delannoy al declarar que ese es su nombre, y edesig-nándola con dicho nombre varios testigos, no hay duda que ella es la madre del demandante a que se refiere la partida *248de nacimiento de éste, siendo indiferente a los fines del juicio el que se la conozca también con el nombre de Carmen.
Para sostener el demandado que el peso de la prueba introducida por el actor en cuanto a la simple paternidad de Carlos Blondet está en favor de la negativa, hace un exa-men detenido de las declaraciones de los testigos de la parte demandante, María Teresa Delannoy, Valeriano Ortiz, Cruz Guerra, Isidro, Nicolás y José Alonso, Angel Pacheco, Tomás Vanks, y Luis'Delannoy, y después de argumentar y discu-tir sobre el alcance de dicha prueba tendente toda ella a de-mostrar la filiación y reconocimiento de Luis Delannoy en ■relación con el demandado Carlos H. Blondet, concluye con las siguientes palabras:
“Y esa es toda la prueba del actor. No queremos por abora afirmar que baya un conflicto de evidencia con la de la parte con-traria por más que exista, y sí patentizar que los mismos medios probatorios que ba utilizado la parte demandante ban debilitado la demostración de sus asertos basta el punto de poderse afirmar que su prueba se contradice a sí misma.”
Si hay el conflicto de evidencia que indica la parte ape-lante, a la corte inferior incumbía dirimirlo como lo dirimió a favor de la parte demandante, y si los' testigos incurrieron en contradicciones, también a esa misma corte incumbía apre-ciar el valor probatorio de sus declaraciones como también lo apreció a favor de la parte demandante, sin que a esta corte de apelación sea permitido' ir contra la apreciación hecha por la corte inferior al resolver una pretensión de nuevo juicio dentro de su facultad discrecional de la que no aparece haya abusado en el presente caso, en que la filia-ción natural del demandante con relación al demandado se sostiene por la evidencia aportada al juicio.
Tampoco se ha cometido el segundo error de hecho ale-gado por la parte apelante al establecer la corte inferior que María Teresa Delannoy y Carlos H. Blondet eran sol-teros al tiempo de la concepción y nacimiento del deman-dante, y que no existía en ambas fechas ningún impedimento *249legal entre ellos para que hubiesen, podido contraer matri-monio.
Ante todo debemos bacer constar que la demanda fué. ju-rada por la parte actora y que la tercera alegación de ella concerniente a dichos particulares fué contestada por el de-mandado también con juramento en los siguientes términos:
“Se niega el hecho tercero de la demanda en cuanto a las rela-ciones del demandado con la madre del demandante.”
Esa negativa, como se vé, no fué absoluta sino limitada a las relaciones de concubinato entre el demandado y la madre del demandante, y por tanto Blondet no negó que él y María Teresa Delannoy al tiempo de la concepción y del nacimiento de Luis Delannoy pudieran casarse justamente y sin dispen-sación, como dice la Ley XI de Toro.
El artículo 110 del Código de Enjuiciamiento Civil en su número 2o. establece que. cuando se jurare la demanda, la negación de cada alegación impugnada deberá ser específica, y el 132 establece que toda alegación esencial de la demanda no impugnada en la contestación se tendrá por cierta para los efectos de la acción.
La alegación jurada en la demanda de que María Teresa Delannoy y Carlos H. Blondet, eran solteros y sin impedi-mento alguno entre ellos para contraer matrirtíonio en la fecha de la concepción y del nacimiento del demandante, no fué negada específicamente ni impugnada en la contestación, y por tanto debe tenerse por cierta para los efectos de la acción.
Pero es que sobre esa alegación de la demanda se sumi-nistró prueba por la misma parte demandante, consistente en la declaración de María Teresa Delannoy, la cual afirmó que entre ella y Blondet existieron relaciones amorosas por espacio de 8 ó 10 meses, siendo ambos solteros, y siendo ella soltera también cuando nació el fruto de esas relaciones.
Aunque no hubiera habido prueba alguna acerca de la capacidad de María Teresa Delannoy y Garlos Blondet para *250contraer matrimonio en la fecha de la concepción y del naci-miento del demandante, sería de sostenerse esa capacidad por falta de prueba en contrario con arreglo a la jurispru-dencia ya establecida por esta corte en los casos de Lange v. Avilés, 2 S. P. R., 611, y de Silva v. Salamanca y otros, 14 D. P. R., 545.
Tampoco cometió la corte inferior el tercer error que se le imputa consistente en declarar probado que el demandante es hijo reconocido del demandado Carlos IT. Blondet de acuerdo con la ley en vigor en la fecha del nacimiento.
Alégase para sostener dicho error que no hay una sola palabra en la evidencia que demuestre que Carlos H. Blon-det ha realizado el reconocimiento de Luis Delannoy en cual-quiera de las tres únicas formas establecidas por el Código Civil.
Ciertaménte que el demandante no había sido reconocido ■ por Carlos Blondet pomo hijo natural suyo en forma alguna de las establecidas por el Código citado, y de ahí la necesi-dad de que se interpusiera la demanda para que Blondet fuera obligado a dicho reconocimiento, siendo necesario para llegar a ese fin aportar al juicio prueba demostrativa de actos que lo determinaran.
Esa prueba fué aportada al juicio, y en virtud de ella la corte inferior estimó que Blondet había reconocido al de-mandante,. no en forma auténtica y fehaciente que hiciera innecesario el ejercicio de la acción de reconocimiento, sino. por medio de actos demostrativos del reconocimiento, al que por tanto debía ser obligado por sentencia ya que él volun-tariamente no se prestaba al reconocimiento.
La sentencia guarda congruencia con la Ley XI de Toro que regula el presente ca,so, según la cual son hijos natu-rales los nacidos de padres que al tiempo de la concepción y del nacimiento podían casarse justamente y sin dispen-sación con tal que el padre los haya reconocido. Según esa ley es necesario que exista el reconocimiento por parte del padre para que éste pueda ser obligado a ejecutarlo. En *251el presente caso se ha demostrado que existe el reconoci-miento, y por existir es que se obliga al demandado por sen-tencia a tener al demandante por hijo natural.
Finalmente, en cuanto al último error consistente en de-clarar probado que el día 8 de mayo cuando comenzó la vista del pleito no existía ninguna acción pendiente entre las par-tes, debemos consignar que aún en el supuesto de que ese error fuera de hecho y no de derecho, tampoco se habría come-tido.
Afirma la parte apelante que si bien el pleito No. 4787 radicado en la Corte de Distrito de Gruayama y trasladado a la de San Juan fué sobreseído por ésta a petición del de-mandante el día antes de la celebración del juicio, no hay prueba ni puede haberla de que el sobreseimiento se hiciera con notificación al demandado personado 'ya en aquel juicio, ni de que éste hubiese renunciado tal notificación, y mucho menos de que él hubiese renunciado también el de'recho de apelar, por cuyas razones dicho sobreseimiénto en el día del juicio lo mismo que cuando se pronunció la sentencia no era firme y estaba por tanto pendiente la acción ejercitada en el referido pleito.
Resulta del escrito de exposición' del caso que en. la Corte de Distrito de Gfuayama comenzó en junio de 1911 un pleito entre Luis Delannoy, demandante, v. Charles H. Blondet, demandado, sobre filiación, y que a petición del demandante en ese mismo mes se dictó una orden de traslado a la Corte de Distrito de San Juan,, en cuya Sección Ia., había de trami-tarse; que en mayo 7, 1912, fué presentada por la parte demandante ante dicha corte una moción para que se le tu-viera por desistido de la acción entablada con las costas a su cargo; que ese escrito de desistimiento fué notificado en la misma fecha a la representación del demandado y que en la misma fecha también se dictó la orden teniendo por desistido al demandante.
El presente caso fué llamado a juicio oral al siguiente día 8 de mayo de 1912.
*252El Código de Enjuiciamiento Civil en su artículo 192, No. 1, establece que el demandante podrá desistir de la de-manda en cualquier tiempo antes del juicio, previo pago de costas, salvas las excepciones que menciona y que no con-curren en el caso de cuyo desistimiento se trata.
Según la mayoría de las decisiones modernas, la deses-timación o abandono en tiempo oportuno de una acción anterior destruye la defensa de litis pendencia.
En los casos resueltos más recientemente, y según la opi-nión de la mayoría de las autoridades, se sostiene que es una buena contestación a la alegación de litis pendencia de una acción anterior por la misma causa el hedió de haberse 'desistido de la primera, ya sea el desistimiento anterior o posterior a la presentación de la alegación. De acuerdo con esta doctrina, la alegación será desestimada a menos que el primer pleito esté pendiente al celebrarse el juicio del se-gundo. I Oye., 24 y 25.
No existe, pues la excepción de litis pendencia.
Consideremos ahora los errores de derecho relacionados por la parte apelante.
El primer error consiste en incongruencia de la sentencia con la demanda. Ciertamente que en la demanda sólo se pidió que el demandante fuera declarado hijo natural del demandado, pero como esa declaratoria no puede hacerse sin la existencia de actos demostrativos del reconocimiento de hijo natural del demandante con relación al demandado según la definición que de los hijos naturales nos da la Ley XI de Toro, es lógico deducir que la sentencia guarda con-gruencia con la demanda. Aquí damos por reproducida la doctrina expuesta al discutir el tercer error de hecho.
El segundo error de derecho consiste en la infracción del principio adore non probante reus est absolvendus. Dicho error puede considerarse como determinante de la insu-ficiencia de la prueba para sostener la sentencia.
Para fundar ese error sólo expresa el demandado-ape-lante que el actor no ha probado ni la fecha de su nacimiento, *253ni su filiación paterna y materna, ni la posesión de- estado, por actos directos, repetidos y constantes de Blondet o de su familia directa, ni qne sn padre lo haya reconocido en cualquiera de las tres únicas formas en que puede hacerse el reconocimiento de un hijo. Para impugnar la existencia de dicho error nos referimos a lo qne ya liemos dicho al dis-cutir los errores de hecho Io., 2o. y 3°., respecto de los cuales aceptamos que el demandado especificó los particulares en que consiste la insuficiencia de la prueba, según el precepto consignado en el último párrafo del segundo apartado del número 3 del artículo 223 del Código de Enjuiciamiento Civil que ya antes hemos dejado transcrito.
Los errores de derecho marcados con los números 3o. y 4°., aunque alegados para sostener que la’sentencia es con-traria a la ley, pueden sin embargo considerarse como erro- ' res de derecho cometidos durante el juicio, causa en que tam-bién se funda la moción de nuevo juicio, pues el tercero con-siste en haberse inflingido el principio de que no puede admi-tirse prueba oral del contenido de un escrito sin antes com-probar su pérdida y su identidad, cuyo principio se dice fué infringido por la corte inferior al admitir como prueba una supuesta carta ele Blondet a ,1a madre del demandante, con-sistiendo el error número 4 en haber admitido la corte inferior como base para la demostración de la posesión de estado por parte del demandante, actos realizados por una tía o pariente distante del Sr. Blondet, contra la jurisprudencia establecida por el Tribunal Supremo de España de que no los actos del pariente aislado sino los del padre o de la fami-lia directa de éste son los que pueden demostrar la posesión de estado.
Ni uno ni otro' error ha existido.
En cuanto al tercero, aparece de la exposición del caso que después de haber declarado María Teresa Delannoy y su consorte Angel Pacheco acerca de una carta que a la pri-mera hábía dirigido el demandado Blondet cuando tenía pro-yectado celebrar matrimonio con Pacheco el cual se. enteró *254ele su contenido rompiéndola luego, la corte inferior admitió prueba sobre el contenido de dicha carta. Cuando ya la María Teresa había declarado sobre el contenido de la carta sin oposición alguna por parte del demandado, la corte per-mitió que también declarase sobre el mismo particular el Pacheco, a cuya admisión de prueba opuso excepción la parte demandada. Tal excepción aparece destituida de todo fun-damento, pues al admitir la declaración de Pacheco sobre el contenido de la carta ya estaba justificada la pérdida de la misma por su rotura, y su contenido era ya conocido a la corte por la declaración de María Teresa Delannoy prestada sin tomar excepción la parte demandada. No fué infrin-gida regla alguna de evidencia.
En cuanto al error de derecho marcado con, el número 4, aparece que al declarar Francisco Cintrón, testigo del demandante, se expresa en los siguientes términos:
“Conozco a Don Carlos Blondet, a Doña María Teresa Delannoy y a Doña Camila G-aucüaeau, -la cual era tía del Sr. Blondet. Conozco a Luis Delannoy; en mi'tienda recuerdo que la Señora Camila lle-vaba cuenta conmigo, cuenta qúe arreglaba mensualmente cuando c-Ua recibía sus rentas, y llevando esa cuenta un día se me presentó frente de la casa como de costumbre, a la parte de afuera, fui a donde ella que entraba con el sobrino, como ella le decía, Luis Delannoy, y ella me dijo que quería que le abriese una cuenta particular en nombre de su sobrino Carlos Blondet para la manutención de su hijo.’5
Pidió el demandado que se eliminara esa declaración de Francisco Cintrón, pues se oponía a que constara la mani-festación que se dice hecha por la Señora ( anula que se afirma ser parienta del Sr. Blondet, y se oponía igualmente a que constaran las manifestaciones del testigo tendentes a demostrar que dicha señora trataba como sobrino a Carlos Blondet. ■ '
El juez entendió que era admisible la prueba y el deman-dado consignó su excepción fundándose en 'que, según las reglas establecidas por la jurisprudencia, las declaraciones de tales parientes no son admisibles para demostrar las relar *255ciones del demandante con el demandado, ni las del deman-dante con la persona que se dice hizo la declaración.
No vemos que se cansara perjuicio alguno a Blondet con la declaración inserta, pues en cuanto a su parentesco de sobrino con Doña Camila G-audineau, el mismo Blondet lo confiesa en su declaración, y ese mismo parentesco ha sido aseverado por otros testigos como María Teresa Delannoy e Isidro Alonso, sin que a sus declaraciones se opusiera el demandado. Que Doña Camila trataba de sobrino al deman-dante, lo dice también el testigo Isidro Alonso; y que le tenía mucho cariño y se lo llevaba a su. casa lo relata también la María Teresa Delannoy sin que contra tales manifestaciones se tomara excepción alguna. El. relato hecho por el testigo Francisco Cintrón acerca de haberle dicho la Doña Camila que quería le abriese una cuenta particular en nombre de su sobrino Carlos Blondet para la manutención de su-hijo, refiriéndose a Luis Delannoy, era pertinente al juicio como tendente a demostrar el concepto de hijo natural de Carlos Blondet en que Doña Camila, tía de éste, tenía al deman-dante, y no vemos que al admitir esa prueba, haya sido infrin-gida la sentencia del Tribunal Supremo de España de 17 de junio, 1905, invocada por el recurrente, cuya sentencia esta-blece que los actos directos de la familia a que se refiere el artículo 135 del Código Civil Español son aquellos que tien-den a demostrar la posesión continua del estado de hijo natural en que se ha hallado el que pretende el reconocimiento, pero no a los que haya podido realizar alguno de los parien-tes. con relación al pleito. Jurisprudencia Civil, Tomo 101, p. 667. " '
El quinto error de derecho ha sido discutido al examinar el cuarto de-los de hecho y para impugnarlo reproducimos aquí la doctrina que entonces expusimos.
Por las razones expuestas es de confirmarse la resolución apelada.

Confirmada la orden apelada denegatoria de nuevo juicio.

*256Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.